DETAILED ACTION
This Final office action is responsive to communications: 12/22/2020.
Applicant amended claims 1, 11, and 18; cancelled none, added none. Claims 1-20 are pending. Claims 1, 11, and 18 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.
C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad. 
	D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.
E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.
F) In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
G) Per MPEP 2112 anticipation is the epitome of obviousness. Per MPEP 1207.03(a) II, lack of novelty is the epitome of obviousness.
H) The effective filing date of a claimed invention is determined on a claim-by-claim basis. See MPEP § 2152.01. Examiner may evaluate effective filing in a later office action as deemed applicable. Critical date of extrinsic evidence showing a universal fact need not antedate the filing date per MPEP § 2124.
I) Applicants seeking an interview with the examiner are encouraged to take advantage of Office's WebEx Conferencing as an alternative to face-to-face or 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2014/0025981 A1),  in view of Katoch (US 2013/0135946 A1). Further supported by Shukuri et al. (US 2002/0012272 A1) for limitation analysis.
Regarding independent claim 1, Evans teaches a dual rail memory operable at a first voltage and a second voltage (Fig. 5: 500, operable in VDDA and VDD), 
the dual rail memory comprising: 
a memory array (Fig. 5: 505 core) that operates at the first voltage (para [0029], lines 2-3: core operate at higher VDDA); 
a word line driver circuit (para [0030], line 24: "word line drivers" associated with Fig. 5 circuitry not shown, but shown in Fig. 1) configured to drive a word line of the memory array to the first voltage (para [0020], lines 19-22: word line drivers without the level shifter in Fig. 5 to drive WL voltage to VDDA); and 
a data path (Fig. 5: 550, 570, 560. Data path is interpreted broadly since claim does not define physical constitution of data path) configured to transmit an input data signal or an output data signal (para [0033]: IO block to transmit input/output "data"), 
wherein the data path includes: 
a bit line pre-charger (para [0052]: “control level shifter circuits” configuration and functionality teaches bit line precharging. The limitation is further supported by Katoch para [0026]: “precharge circuit”);
a write circuit (Fig. 5: 570 and 550 combined data input level shifters used for write) for transmitting the input data signal (Fig. 5 data input path shown); 
a first level shifter (Fig. 1: 570, 560) for transferring the input data signal from the second voltage to the first voltage (para [0033], lines 17-21: VDD to VDDA); and 

wherein the data path is configured to operate at both the first and second voltages (para [0033], lines 5-15: level shifters operate at both voltages and as a result as defined above, data path and control circuit operate at both voltages), 


Katoch teaches  - 
a first built-in self-test (BIST) multiplexer coupled between the first level shifter and the write circuit (KATOCH para [0012] teaches control circuit contains “test related circuits” and control circuit is located between Fig. 3: 260 and Fig. 3: 240 which satisfies the location limitation. Limitation is further supported by Sukuri Fig. 14: BIST 332 located between level shifter 324 and DRAM 325 read/ write peripherals ); 
the first BIST multiplexer is configured to operate at the first voltage, and the first voltage is higher than the second voltage (KATOCH teaches control circuit can operate both VDD and VDDM. Limitation is further supported by Sukuri para [0128]: memory and BIST operate at the same voltage and memory voltage is higher than peripheral voltage).
Evans and Katoch are in analogous field of art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Katoch into the teachings of Evans such that a BIST circuit can be employed in the apparatus  in order to implement memory testing and memory cell repair scheme for improving manufacturing yield.
No Art Rejection provided for claims 2-20. See Double patenting rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
6.	Claims 1, 11, and 18 of Instant Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10622039B2  in view of Patent No. US9666253B2 and Patent No. US10163470B2.
7a.	Regarding independent claim 1, US10622039B2 teaches a dual rail memory operable at a first voltage and a second voltage, (US10622039B2: claim 1)
the dual rail memory comprising: 
a memory array that operates at the first voltage; (US10622039B2: claim 1)
a word line driver circuit configured to drive a word line of the memory array to the first voltage; and (US10622039B2: claim 1)
a data path configured to transmit an input data signal or an output data signal, wherein the data path includes: (US10622039B2: claim 1)
a bit line pre-charger; (US10622039B2: claim 4, claim 4, and claim 1)
a write circuit for transmitting the input data signal; a first level shifter for transferring the input data signal from the second voltage to the first voltage; and a first built-in self-test (BIST) multiplexer coupled between the first level shifter and the write circuit; (US10622039B2: claim 1)
US10622039B2: claim 1)
US10622039B2 claims 1-6 is silent with respect to write circuit details
Limitations e.g. write circuit and subtle functionality difference is met in view of US9666253B2 and US10163470B2 spec, drawing disclosures.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of US9666253B2 and US10163470B2 into the teachings of US10622039B2 such that a write circuit with claimed functionality can be employed to implement flexibility in system function. Apparatus of US10622039B2, US9666253B2 and US10163470B2 are same or similar.
7b.	Claim comparison analysis between Instant application claims 11, 18 vs. Patent No. US10622039B2  claims 11, 18 are shown in the following table. Any differences in the limitation, language can be resolved using Patent No. US9666253B2 and Patent No. US10163470B2 spec and drawing disclosure.

    PNG
    media_image1.png
    707
    1329
    media_image1.png
    Greyscale


8.	Similar analysis can be done to show that Claims 2-10, 12-17, 19-20 of Instant Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US10622039B2  in view of Patent No. US9666253B2 and Patent No. US10163470B2.
9.	NSDP double patenting rejection can be formulated against instant application using various claim/ disclosure combination of Patent No. US10622039B2 , Patent No. US9666253B2 and Patent No. US10163470B2. 
Thus Terminal disclaimer is requested against all Three (3) Patents.

Response to Arguments
Claim informality objections from previous office action is being withdrawn based on amendment submitted 12/22/2020.
Applicant’s arguments with respect to claim(s) 1 have been considered but are partly moot because the new ground of rejection using existing reference is added.
Further arguments submitted are not found persuasive. In Remarks filed 12/22/2020 (see page 8), applicant has not argued substantively against previous claim 1 rejection. Applicant should submit argument pointing out disagreements with rejection, applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Lee (US 2011/0188326 A1): Fig. 1-Fig. 18 applicable for all claims. 

    PNG
    media_image2.png
    472
    772
    media_image2.png
    Greyscale

Prior art teaches static random access memory (SRAM) macro includes a first power supply voltage and a second power supply voltage that is different from the first power supply voltage. A precharge control is connected to the second power supply voltage. The precharge control is coupled to a bit line through a bit line precharge. At least one level shifter receives a level shifter input. The level shifter converts the level shifter input having a voltage level closer to the first power supply voltage than the second power supply voltage to a level shifter output having a voltage level closer to the 
US 20150098267 A1 applicable for claim 11 and claim 18 because it teaches pulse generator. See Fig. 10A for pulse generator and Fig. 2B JTAG scan for BIST circuit.  
Bartling et al. (US 2014/0211576 A1): Fig. 1-Fig. 18 applicable for all claims.
US 6721213 B2 Fig. 3 teaches level shifter and related circuitry.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Allowable Subject Matter
Claims 1-20 are objected are objected to because of NSDP double patenting rejection set forth in sections above.
Claims 2-10 are additionally objected to as being dependent upon a rejected base claim.
Claims 11-20 would be allowable if NSDP double patenting rejection is over-come and any claim objections are over-come.
Claims 2-10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further NSDP double patenting rejection and claim objections needs to be resolved.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)